FELED

IN THE UNiTED sTATEs DISTRICT coURT
FoR THE DISTRICT oF MONTANA NUV 1 '\ 2018

MISSOULA DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
vs.
SCOTI` LONG,

Defendant.

 

 

Clerk. U.S. District Court
District Of Montana
Missou\a

Cause No. CR l3-30-M-DWM

ORDER

On October 29, 2018, Defendant Long moved the Court to return to him

payments he made toward a restitution obligation in this case.

I. Background

Long pled guilty to conspiring to advertise child pornography. On October

21, 2014, he was sentenced to serve 200 months in prison, to be followed by a life

term of supervised release. He was also required to pay a $100.00 special

assessment and $29,859.00 in restitution to “Angela,” a sum for which all 13

defendants in the case would be jointly and severally liable. See Judgment (Doc.

Three days later, the Court issued an order explaining its reasoning for the

restitution award. See Order Nunc Pro Tunc (Doc. 694) at 15.

Long did not appeal. His conviction became final on November 4, 2014,

See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

About six and half months later, the United States moved for leave to take
funds from Long’s inmate trust account. Following a hearing and briefing, on July
30, 2015 , the United States was permitted to take a 1/13th share of the total
restitution award_that is, $2,296.85_from Long’s account. See Order (Doc.
787).

On November lO, 2015, the United States filed a “Satisfaction of Monetary
Judgment,” stating that the clerk was “authorized and empowered to satisfy and
cancel the judgment of record as to the monetary judgment of record imposed by
this Court.” See Satisfaction of Monetary Judgment (Doc. 795) at l. A similar
document was flled on the same day as to Defendants Humiston, Woolley,
Puriflcato, and Krise (see Docs. 791-794). Later, similar documents were filed as
to Defendants Crosby, Morris, Johnson, Nosek, and Petersen (see Docs. 798, 802,
805, 810, 816).

On June 23, 2016, the Ninth Circuit Court of Appeals vacated the restitution
order and remanded the matter, requiring this Court to “disaggregate losses caused
by the original abuser’s actions and losses caused by the ongoing distribution and
possession of images of that original abuse.” United States v. Grovo, 826 F.3d
1207, 1221 (9th Cir. 2016) (quoting United States v. Galan, 804 F.3d 1287, 1290-
91 (9th Cir. 2015)) (internal quotation marks omitted).

On July 5, 2016, the United States notified the Court that “Angela” had

withdrawn her request for restitution and stated that “no further restitution will be
sought in the case.” Notice (Doc. 809) at 2.

On November 16, 2016, the Court directed the clerk to notify the Bureau of
Prisons that the Court of Appeals had “vacated the portion of the Defendants’
judgments providing for restitution.” Order (Doc. 813) at 2.

Nearly two years later, on October 29, 2018, Defendant Long moved the
Court to return to him payments he made toward his restitution obligation.

II. Analysis

The Supreme Court holds that a State must repay to a defendant “fees, court
costs, and restitution exacted from the defendant upon, and as a consequence of,” a
conviction that is later invalidated Nelson v. Colorado, __ U.S. __, 137 S. Ct.
1249, 1252 (2017). The reason for this rule, the Court said, is that “[a]bsent
conviction of a crime, one is presumed innocent.” ld.; see also id. at 1255-56
(“once [the defendants’] convictions were erased, the presumption of their
innocence was restored”), 1256 (“to get their money back, defendants should not
be saddled with any proof burden,” because “they are entitled to be presumed
innocent”), 1257 (“Colorado has no interest in withholding from [defendants]
money to which the State currently has zero claim of ri ght”).

Long’s case is not controlled by Nelson, because Long was not wrongly

convicted. He is not “presumed innocent.” He admitted his guilt, he was found

guilty, and his conviction remains valid. See Minutes (Doc. 347); Judgment (Doc.
660). g
Before Nelson, Ninth Circuit precedent held that where “the government
merely served as an escrow agent pending the final judgment and at the proper
time paid the funds over to the victims,” it was not required to repay to the
defendant the sum taken for the victims. See United States v. Hayes, 385 F.3d
1226, 1230 (9th Cir. 2004). This portion of the opinion in Hayes might be “clearly
irreconcilable” with the Supreme Court’s decision in Nelson requiring the State to
return restitution to the presumptively innocent ex-defendant. See Gonzalez v.
Arizona, 677 F.3d 383, 389 n.4 (9th Cir. 2012) (en banc) (quoting Je]j‘i'ies v. Wood,
114 F.3d 1484, 1489 (9th Cir. 1997) (en banc), and Miller v. Gammie, 335 F.3d
889, 900 (9th Cir. 2003) (en banc)).

But the Court need not decide that issue, because Long is not innocent. No
decision undermines the reasoning of Hayes with respect to a defendant whose
conviction is valid and who pays restitution after his conviction is final and

restitution is disbursed. Based on Hayes, Long is not entitled to a refund of

restitution paid and disbursed.

Accordingly, IT IS HEREBY ORDERED that Long’s motion for return of
his restitution payments (Doc. 835) is DENIED.

IT IS FURTHER ORDERED that the United States’ motion for extension of
4

time (Doc. 836) is DENIED AS MOOT.

. |£{/l’
DA'I`ED this day of November, 2018.

10

l‘jonald W.
United Sta s

  
  

